Citation Nr: 1514904	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 2009, for the award of a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an effective date earlier than October 16, 2009, for establishment of eligibility for Dependents Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The Veteran had active military service from December 1965 to November 1967 and from October 1981 to July 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Medical Center (RO) in Wichita, Kansas.  

By way of history, the Veteran's original application for a TDIU was received by the RO on April 29, 2002.  In July 2002, the RO denied the Veteran's claim and the Veteran appealed the RO's decision to the Board.  The Board subsequently denied the Veteran's claim in January 2006.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In July 2007, pursuant to a Joint Motion for Remand, the Court vacated the January 2006 decision and remanded the appeal back to the Board.  

The Veteran's claim was remanded by the Board in March 2009, July 2010, and March 2011.  In March 2011, the Board granted an increased rating to 40 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine.  In doing so, the Board found that a higher rating was not warranted earlier than October 16, 2009.  The RO implemented the Board decision in an April 2011 rating to which the Veteran submitted a notice of disagreement.  The Veteran failed to perfect an appeal following the issuance of a statement of the case.  (An RO rating decision that implements a specific award of benefits as assigned by the Board is not appealable.)

Thereafter, in the above-noted July 2011 rating decision, the RO granted entitlement to a TDIU along with DEA eligibility.  The awards were made effective October 16, 2009.  The Veteran has perfected an appeal to the effective dates assigned.  

Most recently, in March 2015, the Veteran's attorney submitted additional argument to the Board.  This argument is accepted for inclusion into the record on appeal.  

The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability, and such veteran is rated at 60 percent or more for a single service-connected disability; or if there are two or more disabilities there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §4.16(a) (2014).  

Also, 38 C.F.R. §4.16(a) provides that for the purpose of one 60 percent disability or for one 40 percent disability in combination, the following disability scenario, among other scenarios, will be considered as one disability: disabilities effecting a single body system such as orthopedic, cardiovascular-renal, digestive, etc.  

Effective September 26, 2003, the Veteran was in receipt of a 20 percent rating for degenerative joint disease (DJD) of the lumbar spine, 20 percent for DJD of the cervical spine, 10 percent for DJD of the right knee, 10 percent for DJD of the left knee, 30 percent for chronic obstructive pulmonary disease (COPD), 10 percent for tinnitus, 10 percent for hypertension, and 10 percent for left ulnar neuropathy.  

The Veteran's service-connected DJD of the lumbar spine, DJD of the cervical spine, and DJD of the right knee may be considered to be "one disability" for purposes of meeting the percentage rating requirements under 38 C.F.R. §4.16(a).  The three disabilities affect a single body system-i.e., orthopedic.  In combination, these orthopedic disabilities combine to 40 percent disabling.  (Parenthetically, 20 percent combined with 20 percent equals 36 percent, and 36 percent combined with 10 percent equals 42 percent.  See 38 C.F.R. § 4.25 (2014).)  Also, with consideration of the Veteran's remaining compensable disability ratings, as noted above, there is sufficient additional disability to bring the combined rating to 70 percent.  (Under 38 C.F.R. § 4.25, 42 percent combined with 30 percent (COPD) equals 59 percent; 59 percent combined with 10 percent (left knee) equals 63 percent; 63 percent combined with 10 percent (tinnitus) equals 67 percent; 67 percent combined with 10 percent (hypertension) equals 70 percent; and 70 percent combined with 10 percent (neuropathy) equals 73 percent.  When 73 percent is converted to the nearest degree divisible by 10 the combined rating is 70 percent.)  Therefore, the percentage requirements of 38 C.F.R. § 4.16(a) for a TDIU were satisfied effective September 26, 2003.  

Entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  

The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining "marginal employment" as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).  

In an April 2002 VA treatment record, the Veteran reported that he had been unable to find a job after many years in the United States Army and that he felt discriminated against based on his age and/or suffering from disabilities.  In later April 2002 VA treatment records, the Veteran was noted as desiring to work and also that he was concerned about having enough to live on.  He indicated that he could use the extra income and that he was looking for something part time.  Of note, a VA medical record at this time reflects the Veteran's potential employability as poor.  The record also references substance abuse and it appears the record was rendered in association with the Veteran's hospitalization for alcohol detoxification.  

Thereafter, the Veteran filed his April 2002 application for a TDIU (VA Form 21-8940).  His application reflects that he had two years of college education and had not worked since retiring from military service in 1999.  The Veteran reported in his application that he had applied for jobs but had not been selected.  A review of the Veteran's DD Form 214 reflects his military occupational specialty (MOS) included "unit supply specialist."  

(Parenthetically, per www.goarmy.com, a U.S. Army "unit supply specialist" is primarily responsible for supervising or performing tasks involving the general upkeep and maintenance of all Army supplies and equipment.  The job duties include maintaining automated supply systems for accounting of organizational and installation supplies and equipment, schedule and perform preventive and organizational maintenance on weapons, as well as operate unit level computers.)

A September 2002 VA treatment record shows the Veteran reported that he was unable to find work because of his age, his disability, and the fact that he lived in such a small town.  

At a January 2003 VA examination, the examiner commented that the Veteran's COPD did limit employability because it limited his ability for sustained activity.  Likewise, the Veteran's lumbar spine and cervical spine disabilities limited physical exertion with restrictions in lifting, repeated bending activities, running, and prolonged ambulation or weight bearing.  

In a July 2003 Social Security Administration (SSA) psychiatric evaluation, it was noted that the Veteran could do things around his house if he did them slowly.  During the examination, the Veteran did have some pain behaviors, grimaced at times, and got up slowly with difficulty.  He reported that his sleep was okay with occasional problems with pain.  Otherwise, the Veteran reported to the examiner that the main reason he could not work was due to all his limitations.  The Veteran also communicated that he had problems with his low back, knees, and feet, and when he took pain pills he became drowsy.  

In a later July 2003 SSA general examination, the examiner, following his examination of the Veteran, commented:

This gentleman really would have a hard time going out and doing much physical activity of any kind.  I do not think he would be able to work because of the way he gets around and [moves].  I think he would have difficulty in doing very much.  Most of the time he was in the service it sounds as though he was at a desk job and doing computer work.  If he had something of that nature he might be able to do it but because of the depression [a nonservice-connected condition] and such that he has had he may have difficult[y] in doing even that.  The gentleman would have problems getting around and doing anything with very much physical activity because of his arthritis in his neck, back and extremities.  

Otherwise, additional SSA evaluations note that the Veteran would be capable of employment in intermediate semi-skilled type work and/or light unskilled work.  

At a July 2004 VA respiratory examination, the examiner commented: 

It is this examiner's opinion that this veteran's COPD would certainly render this veteran unemployable from any physical or active labor.  He certainly cannot do anything strenuous. . . . [A]ny physical or active or exertional labor would be precluded because the veteran's COPD appears to be moderately severe.  I believe he certainly can do some very limited sedentary employment, but he says many times he cannot do that because his back and knees and other joints cause pain and he has to get up and move around.  Certainly, his breathing would not be bothered with sedentary employment if he did not have to do anything strenuous, but his other medical problems may play into this . . . 

In a July 2004 VA orthopedic examination, the examiner found that the Veteran's several orthopedic disabilities would preclude him from work in which he would be required to perform heavy lifting, twisting, bending, or stooping.  The examiner commented: 

I feel that [the Veteran] would be able to do sedentary work reasonably well if it were at least for short periods of time.  He would have no problems working jobs such as greeter at Wal-Mart or working as a cashier where he could alternate between standing and sitting positions.  I also feel that he could work at a desk if he were able to adjust positions frequently and sometimes stand.  I feel that telemarketing type of positions also could be an option where he would be able to wear a headset and be able to sit and stand periodically . . . 

Therefore, the above mentioned sedentary-type positions, I think, would be appropriate, but probably should be limited at least initially.  

Diagnostic testing (X-rays) performed in association with the Veteran's VA examinations revealed, in particular, cervical spondylosis at C5-6 with right neural foraminal narrowing, lumbar spondylosis most pronounced at L3-4 and L5-S1, as well as normal knees.  An August 2004 addendum from the VA respiratory examiner noted that the Veteran's July 2004 PFT revealed moderate airflow obstruction, lung volumes showing significant air trapping, and diffusion capacities minimally reduced.  

In an August 2004 VA treatment record, the Veteran was noted to be requesting a portable oxygen tank as he was going on a hunting trip in the Idaho mountains.  

During a September 2005 VA examination, the Veteran reported that his lumbar and cervical spine disabilities adversely impacted his daily activities.  As a result, he had discontinued almost all chores and limited his driving.  The examiner did not discuss the effect the disabilities had on the Veteran's employability.  Additional VA treatment records dated thereafter document continued complaints related to joint pain and difficulty breathing.  

In February 2010, the RO received an additional TDIU application (VA Form 21-8940).  In the application, the Veteran reported that he had been turned down for two jobs with the federal government as well as a job in the private sector as an armored car security guard.  

The Board notes that 38 C.F.R. § 4.16 does not require VA to identify a specific job that a veteran is qualified to perform, is available in the national or local economy, and exceeds the poverty threshold.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  Additionally, a TDIU determination does not require any analysis of the actual opportunities available in the job market.  Id at 1385.  In Smith, the Federal Circuit also endorsed the notion that medical examinations alone were sufficient to resolve the question of whether a veteran was entitled to a TDIU.  Smith at 1382.  However, the Federal Circuit cautioned that a vocational expert could be necessary under the facts of a particular case if, for example, a veteran were found medically qualified for a particular type of job, but there was an unusually difficult question as to whether the veteran had the educational or vocational skills for the position.  Id at 1386.  

Also, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Furthermore, individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  Id.

In reviewing the evidence of record, the Board notes that VA treatment records dated in April 2002 reflect that VA clinicians reported that they would be referring the Veteran to the "Vocational Rehabilitation Service" because of his desire to continue working.  Later in April 2002, a VA treatment record shows that the Veteran had met with a vocational rehabilitation specialist.  The Veteran also reported that he had talked with The American Legion and that he was applying for "100% SC."  The Veteran asked if the clinician had noted in the record that the Veteran was unable to work.  

As noted above, a claimant's education and vocational skills are important considerations in determining whether a TDIU is warranted.  A record or records associated with the Veteran's meeting with a vocational rehabilitation specialist and/or records from a possible vocational rehabilitation assessment are not associated with the claims folders.  Whether such records exist is not known.  As any such existing records could have a bearing on the Veteran's claim, it would be helpful to the Board if the Vocational Rehabilitation Service was requested to provide any available records, presumably from April 2002, related to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any records associated with his reported April 2002 meeting with a vocational rehabilitation specialist.  The Veteran should also be invited to submit any other Vocational Rehabilitation Service records he has in his possession.  

2.  Request that the Vocational Rehabilitation Service provide any available record or records associated with the Veteran's meeting with a vocational rehabilitation specialist and/or any conducted vocational rehabilitation assessment.  

If the records requested are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  After completion of the above, the Veteran's claims should be readjudicated, to include consideration of both a schedular (since September 26, 2003) and extra-schedular rating for a TDIU.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

